DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an optical combiner configured to receive non-visible light in claim 1, an optical assembly for receiving non-visible light in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al. (US 2019/0236355, hereinafter Ollila), in view of Goehnermeier (US 2009/0213352), and further in view of Samec et al. (US 2016/0270656, hereinafter Samec).
Regarding claim 1, Ollila describes an eye-tracking system (abstract: a gaze tracking system for use in a head-mounted display apparatus), comprising: 
an eye-tracking camera ([0031]: at least one camera for capturing an image of reflections of the light pulses from the user’s eye; [0090]: at least one camera 104 for capturing an image of reflections of the light pulses from the user's eye) that includes an image sensor (chip; [0057]: at least one imaging sensor of the at least one camera; [0090]: The at least one camera 104 comprises a plurality of photo-sensitive elements (not shown) arranged into at least one chip; [0068]: the plurality of photo-sensitive elements are operable to act as the at least one imaging sensor of the at least one camera); and 
an optical combiner (This element is interpreted under 35 U.S.C. 112(f) as a layer of stack of surfaces that may include a coating that blocks the non-visible light from the world side from entering the system; fig. 2 element 206B; optical filter, [0082]) configured to receive non-visible light ([0041]: the light pulses emitted by the plurality of illuminators have an infra-red wavelength or a near infra-red wavelength. The light pulses of infrared or near-infrared wavelength are invisible to the human eye) reflected or scattered by an eye and to direct the non-visible light to the eye-tracking camera ([0082]: the at least one camera comprises at least one optical filter for blocking unwanted parts of light spectrum, the at least one optical filter being positioned on an 

an optical assembly (This element is interpreted under 35 U.S.C. 112(f) as assembly including two lenses; gaze tracking system comprising at least one objective lens and at least one third optical element arranged on the optical path of the reflections of the light pulses, namely between the at least one objective lens and the at least one chip of the at least one camera, [0078]) for receiving the non-visible light (infrared light, [0041]) from the optical combiner ([0082]: the at least one optical filter is operable to filter the reflections of light pulses from the user's eye, prior to incidence of such reflections onto the plurality of photo-sensitive elements; [0089]: Optionally, in the method, the light pulses emitted by the plurality of illuminators have an infra-red wavelength or a near infra-red wavelength. Optionally, in the method, the at least one camera comprises the at least one optical filter for blocking unwanted parts of light spectrum, the at least one optical filter being positioned on an optical path of the reflections) and direct the non-visible light (infrared or near infrared) to the image sensor (chip) along an optical path ([0082]: the at least one optical filter is operable to filter the reflections of light pulses from the user's eye, prior to incidence of such reflections onto the plurality of photo-sensitive elements (chip)), 
wherein the optical assembly includes: 
a first optical surface disposed on the optical path (fig. 3F element 302A; objective lens, [0072]), wherein the first optical surface is configured to correct for optical aberrations induced by the optical combiner ([0072]: the substantially-flat 
a second optical surface disposed on the optical path (fig. 3F element 308; [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement), wherein the second optical surface is configured to correct for optical aberrations induced by the optical combiner ([0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement. Such a prism could also direct the reflections of the light pulses onto the at least one chip in a manner so as to implement optical perspective correction that is required for the side imaging arrangement; [0099]: the prism 308 also allows for implementing optical perspective correction that is required for the side imaging arrangement).
However, Ollila does not explicitly teach a first optical surface corrects for field independent, a second optical surface corrects for field-dependent optical aberrations, and an aperture stop disposed on the optical path.
Goehnermeier teaches a first optical surface (one of the aspheric correction elements) corrects for field independent ([0006]: one of the aspheric correction elements of the at least one correction arrangement is displaced by at least one manipulator in the direction of the optical axis. The procedure can enable, in particular, the correction of field-dependent aberrations, since the at least one correction arrangement is arranged in the vicinity of a pupil or in a pupil. By displacing at least one of the aspheric correction elements in the direction of the optical axis, it is possible 
Samec teaches an aperture stop disposed on the optical path ([0797]: said pinhole aperture is disposed in an optical path between said imaging optical element and said optical detector; [1625]: the light source (26) may be configured to project infrared light into the eye and the camera (24) may detect the infrared light reflected from the eye due to higher order refractive defects in the eye. Based on the detected reflected or scattered light, the ophthalmic device may detect a pattern that corresponds to higher order aberrations; [1760]: FIG. 17B illustrates a scenario where the ophthalmic system is configured to occlude the peripheral viewing regions of the scene, but central regions (e.g., as viewed through the pinhole) are maintained. In such an implementation, the pinhole occluder operates as an aperture or field stop that stops down light from the peripheral. For example, the ophthalmic system 1730a) having a pinhole (1735a) located along the line of sight optical axis of the eye; [1936]: When the device 2650 is configured as a confocal microscope, light output from the optical source 2638 can be directed towards a desired region of the eye 2620 (such as the retina) through a first aperture and focused on the part of the eye through a first lens. In various embodiments, the first lens images the first aperture onto the eye and in particular the region of the eye to be imaged. The first aperture and this region of the eye to be imaged are at conjugate focal planes (of the first lens). Light scattered/reflected/diffracted from the part of the eye is directed through a second lens towards the one or more imaging devices 2674 through a second aperture. The second aperture and the region of the eye to be imaged are at conjugate focal planes (of the second lens). The second aperture can have a dimension such that out-of-focus light from the desired region of the eye is rejected by the second aperture and not incident on the one or more imaging devices 2674). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Samec’s knowledge of using an aperture stop and modify the system of Ollila and Goehnermeier because such a system scans the laser light across the desired region and reflected light can be captured through a small aperture (e.g. a pinhole) such that out-of-focus light can be suppressed or eliminated ([1955]).
Regarding claim 11, Ollila describes an eye-tracking camera (abstract: a camera for capturing an image of reflections of the light pulses from the user’s eye), comprising:
an image sensor configured to capture images (abstract: a camera for capturing an image of reflections of the light pulses from the user’s eye; [0031]: at least one 104 for capturing an image of reflections of the light pulses from the user's eye; [0057]: at least one imaging sensor of the at least one camera; [0090]: The at least one camera 104 comprises a plurality of photo-sensitive elements (not shown) arranged into at least one chip; [0068]: the plurality of photo-sensitive elements are operable to act as the at least one imaging sensor of the at least one camera);
an optical assembly (This element is interpreted under 35 U.S.C. 112(f) as assembly including two lenses; gaze tracking system comprising at least one objective lens and at least one third optical element arranged on the optical path of the reflections of the light pulses, namely between the at least one objective lens and the at least one chip of the at least one camera, [0078]) for receiving the non-visible light (infrared light, [0041]: the light pulses emitted by the plurality of illuminators have an infra-red wavelength or a near infra-red wavelength. The light pulses of infrared or near-infrared wavelength are invisible to the human eye) reflected or scattered by an eye and for directing the non-visible light to the image sensor along an optical path (fig. 2, fig. 3F; [0082]: the at least one camera comprises at least one optical filter for blocking unwanted parts of light spectrum, the at least one optical filter being positioned on an optical path of the reflections. More optionally, one optical filter is implemented per photo-sensitive element of the at least one camera. In such an instance, the at least one optical filter is implemented in a manner that one optical filter is superposed on one photo-sensitive element. Therefore, the at least one optical filter is operable to filter the reflections of light pulses from the user's eye, prior to incidence of such reflections onto 
wherein the optical assembly includes: 
a first optical surface disposed on the optical path (fig. 3F element 302A; objective lens, [0072]), wherein the first optical surface is configured to correct for optical aberrations induced by the optical combiner ([0072]: the substantially-flat imaging sensor requires the objective lens to include an additional aspheric element for reducing spherical and chromatic aberrations within the gaze-tracking system); and 
a second optical surface disposed on the optical path (fig. 3F element 308; [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement), wherein the second optical surface is configured to correct for optical aberrations induced by the optical combiner ([0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement. Such a prism could also direct the reflections of the light pulses onto the at least one chip in a manner so as to implement optical perspective correction that is required for the side imaging arrangement; [0099]: the prism 308 also allows for implementing optical perspective correction that is required for the side imaging arrangement).
However, Ollila does not explicitly teach a first optical surface is proximate to the aperture stop, wherein the first optical surface corrects for field independent, a second 
Goehnermeier teaches a second optical surface (one of the aspheric correction elements) corrects for field dependent ([0006]: one of the aspheric correction elements of the at least one correction arrangement is displaced by at least one manipulator in the direction of the optical axis. The procedure can enable, in particular, the correction of field-dependent aberrations, since the at least one correction arrangement is arranged in the vicinity of a pupil or in a pupil. By displacing at least one of the aspheric correction elements in the direction of the optical axis, it is possible to correct field-dependent aberrations, for example aberrations having a linear field profile), a first optical surface (at least one second correction arrangement comprising a plurality of second optical correction elements, [0027]) corrects for field-independent optical aberrations ([0029]: The at least second correction arrangement, or yet a further correction arrangement is advantageously arranged in or in the vicinity of a field plane of the optical system in order to be able to correct field-constant aberrations in addition to field-dependent aberrations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Goehnermeier’s knowledge of correcting field dependent optical aberrations and field-independent optical aberrations and modify the system of Ollila because such a system can compensate the field profiles of aberrations in two directions ([0016]).
Samec teaches an aperture stop disposed on the optical path ([0797]: said pinhole aperture is disposed in an optical path between said imaging optical element 26) may be configured to project infrared light into the eye and the camera (24) may detect the infrared light reflected from the eye due to higher order refractive defects in the eye. Based on the detected reflected or scattered light, the ophthalmic device may detect a pattern that corresponds to higher order aberrations; [1760]: FIG. 17B illustrates a scenario where the ophthalmic system is configured to occlude the peripheral viewing regions of the scene, but central regions (e.g., as viewed through the pinhole) are maintained. In such an implementation, the pinhole occluder operates as an aperture or field stop that stops down light from the peripheral. For example, the ophthalmic system may implement an occluder (1730a) having a pinhole (1735a) located along the line of sight optical axis of the eye; [1936]: When the device 2650 is configured as a confocal microscope, light output from the optical source 2638 can be directed towards a desired region of the eye 2620 (such as the retina) through a first aperture and focused on the part of the eye through a first lens. In various embodiments, the first lens images the first aperture onto the eye and in particular the region of the eye to be imaged. The first aperture and this region of the eye to be imaged are at conjugate focal planes (of the first lens). Light scattered/reflected/diffracted from the part of the eye is directed through a second lens towards the one or more imaging devices 2674 through a second aperture. The second aperture and the region of the eye to be imaged are at conjugate focal planes (of the second lens). The second aperture can have a dimension such that out-of-focus light from the desired region of the eye is rejected by the second aperture and not incident on the one or more imaging devices 2674), and a first optical surface (lensing system (displayed above the 
Regarding claim 17, Ollila teaches an optical assembly (gaze tracking system comprising at least one objective lens and at least one third optical element arranged on the optical path of the reflections of the light pulses, namely between the at least one objective lens and the at least one chip of the at least one camera, [0078]) for an eye-tracking camera (abstract: a camera for capturing an image of reflections of the light pulses from the user’s eye), the optical assembly comprising:
the non-visible light (infrared or near infrared) received from an optical combiner ([0082]: the at least one camera comprises at least one optical filter for blocking unwanted parts of light spectrum, the at least one optical filter being positioned on an optical path of the reflections. More optionally, one optical filter is implemented per photo-sensitive element of the at least one camera. In such an instance, the at least one optical filter is implemented in a manner that one optical filter is superposed on one 
a first optical surface (fig. 3F element 302A; objective lens, [0072]) disposed on an optical path of an image sensor (fig. 3F element 302B) of the eye-tracking system (fig. 3F element 302A; objective lens, [0072]), wherein the first optical surface is 
a second optical surface (fig. 3F element 308) disposed on the optical path between the first optical surface (fig. 3F element 302A) and the image sensor (fig. 3F element 302B; [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement), wherein the second optical surface is configured to correct for optical aberrations induced by the optical combiner ([0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement. Such a prism could also direct the reflections of the light pulses onto the at least one chip in a manner so as to implement optical perspective correction that is required for the side imaging arrangement; [0099]: the prism 308 also allows for implementing optical perspective correction that is required for the side imaging arrangement).
However, Ollila does not explicitly teach an aperture stop for receiving non-visible light reflected by an eye, a first optical surface disposed on an optical path between the aperture stop and an image sensor, the first optical surface corrects for field independent, and a second optical surface corrects for field-dependent optical aberrations.
Goehnermeier teaches a second optical surface (one of the aspheric correction elements) corrects for field dependent ([0006]: one of the aspheric correction elements 
Samec teaches an aperture stop for receiving non-visible light reflected by an eye ([1625]: the light source (26) may be configured to project infrared light into the eye and the camera (24) may detect the infrared light reflected from the eye due to higher order refractive defects in the eye. Based on the detected reflected or scattered light, the ophthalmic device may detect a pattern that corresponds to higher order aberrations), and a first optical surface disposed on an optical path between the 1730a) having a pinhole (1735a) located along the line of sight optical axis of the eye; [1936]: When the device 2650 is configured as a confocal microscope, light output from the optical source 2638 can be directed towards a desired region of the eye 2620 (such as the retina) through a first aperture and focused on the part of the eye through a first lens. In various embodiments, the first lens images the first aperture onto the eye and in particular the region of the eye to be imaged. The first aperture and this region of the eye to be imaged are at conjugate focal planes (of the first lens). Light scattered/reflected/diffracted from the part of the eye is directed through a second lens towards the one or more imaging devices 2674 through a second aperture. The second aperture and the region of the eye to be imaged are at conjugate focal planes (of the second lens). The second aperture can have a dimension such that out-of-focus light from the desired region of the eye is rejected by the second aperture and not incident on the one or more imaging devices 2674; [1406]: FIG. 24D-2 is a schematic partial illustration of an embodiment of an eyewear comprising an optical source, one or more imaging devices, a beam splitter, a lensing system and a scanning mirror; as shown in fig. 24D-2, the lensing system (displayed above the beam splitter) is arranged 
Regarding claim 2, the combination of Ollila, Goehnermeier and Samec teaches wherein the first optical surface (Ollila - fig. 3F element 302A; objective lens, [0072]) includes a surface profile that is one or more of rotationally symmetric, aspherical, freeform, or anamorphic (Ollila – [0044]: the at least one first optical element include, but are not limited to, a freeform mirror, a freeform lens, a freeform prism, a light guide).
Regarding claim 3, the combination of Ollila, Goehnermeier and Samec teaches wherein the second optical surface (Ollila - (fig. 3F element 308; [0081]) is a freeform optical surface (Ollila – [0078]: The at least one third optical element could have a symmetric shape or an asymmetric shape. Optionally, the at least one third optical element is implemented by way of at least one of: a field flattener lens, a plano-concave lens, a prism; asymmetric shapes of optical elements are functionally analogous to freeform optical surface).
Regarding claim 4, the combination of Ollila, Goehnermeier and Samec teaches wherein the freeform optical surface is a Zernike-polynomial optical surface (Goehnermeier – [0022]: at least one of the surface contours is proportional to the function ∫ Zn(x,y), Zn(x,y) being an nth order Zernike coefficient), an XY-polynomial 
Regarding claim 5, the combination of Ollila, Goehnermeier and Samec teaches wherein the optical assembly further comprises: a first lens disposed on the optical path (Ollila - fig. 3F element 302A; objective lens, [0072]), wherein the first optical surface is a surface of the first lens (Ollila - [0072]: the substantially-flat imaging sensor requires the objective lens to include an additional aspheric element for reducing spherical and chromatic aberrations within the gaze-tracking system; it is inherent that the objective lens has a surface; surface of the objective lens is the first surface); and a second lens disposed on the optical path (Ollila - fig. 3F element 308; [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement), wherein the second optical surface is a surface of the second lens (Ollila - [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement; it is inherent that a prism has multiple surfaces; surface of a prism as shown in fig. 3F is the second surface).
Regarding claim 6, the combination of Ollila, Goehnermeier and Samec teaches wherein the optical assembly further comprises a prism (Ollila – [0044]: first optical element is a freeform prism; [0081]: third optical element is a prism) disposed on the optical path between the aperture stop and the image sensor (Samec - [1406]: FIG. 24D-2 is a schematic partial illustration of an embodiment of an eyewear comprising an optical source, one or more imaging devices, a beam splitter, a lensing system and 
Regarding claim 7, the combination of Ollila, Goehnermeier and Samec teaches wherein the second optical surface is configured to reflect the non-visible light (infrared or near infrared, [0041]) to the image sensor (Ollila – [0078]: the at least one third optical element is arranged on the optical path of the reflections of the light pulses, namely between the at least one objective lens and the at least one chip of the at least one camera. The at least one third optical element has optical characteristics and/or is arranged in a manner that the reflections of light pulses which are incident upon the focal plane, are well-focused at the image plane, even upon change in orientation of the at least one objective lens; [0099]: In FIG. 3F, the gaze-tracking system 300 includes a third optical element, depicted as a prism 308, that is arranged between the objective lens 302A and the chip 302B. The prism 308 allows for sharply focusing reflections of light pulses incident upon a focal plane (not shown) of the camera 302, at the chip 302B, even upon change in orientation of the objective lens 302A).
Regarding claim 8, the combination of Ollila, Goehnermeier and Samec teaches wherein the field-independent optical aberrations induced by the optical combiner include astigmatic aberrations that are substantially uniform across a field-of-view of the 
Regarding claim 9, the combination of Ollila, Goehnermeier and Samec teaches wherein the optical combiner comprises a diffractive optical element (DOE) or a volume hologram (Samec – [1581]: diffractive optics elements that can be used to vary the focus and/or position of the projected image).
Regarding claim 10, the combination of Ollila, Goehnermeier and Samec teaches 
Regarding claim 12, the combination of Ollila, Goehnermeier and Samec teaches wherein the optical assembly further comprises: a first lens disposed on the optical path (Ollila - fig. 3F element 302A; objective lens, [0072]), wherein the first optical surface (Ollila - fig. 3F element 302A; objective lens, [0072]) is rotationally symmetric, aspherical, and anamorphic surface of the first lens (Ollila – [0044]: the at least one first optical element include, but are not limited to, a freeform mirror, a freeform lens, a freeform prism, a light guide); and a second lens disposed on the optical path (Ollila - fig. 3F element 308; [0081]: the at least one third optical element (for example, such as the prism) is arranged between the at least one objective lens and the at least one chip, in the side imaging arrangement), wherein the second optical surface (Ollila - (fig. 3F element 308; [0081]) is a freeform optical surface of the second lens (Ollila – [0078]: The at least one third optical element could have a symmetric shape or an asymmetric shape. Optionally, the at least one third optical element is implemented by way of at least one of: a field flattener lens, a plano-concave lens, a prism; asymmetric shapes of optical elements are functionally analogous to freeform optical surface).
Claims 13-16 are similar in scope to claims 6-8 and 10, and therefore, the examiner provides similar rationale to reject these claims.
Regarding claim 18, the combination of Ollila, Goehnermeier and Samec teaches wherein the optical assembly further comprises: a first lens disposed on the optical path (Ollila - fig. 3F element 302A; objective lens, [0072]) between the aperture stop and the second optical sensor (Ollila – as shown in fig. 3F, first lens (302A) is arranged between a light source (arrow from the top shows the direction of light from the light source; it is inherent that the aperture stop would be present closer to the light source) and the second lens (element 308, fig. 3F); Goehnermeier - [0797]: said pinhole aperture is disposed in an optical path between said imaging optical element and said optical detector; 1760]: FIG. 17B illustrates a scenario where the ophthalmic system is configured to occlude the peripheral viewing regions of the scene, but central regions (e.g., as viewed through the pinhole) are maintained. In such an implementation, the pinhole occluder operates as an aperture or field stop that stops down light from the peripheral. For example, the ophthalmic system may implement an occluder (1730a) having a pinhole (1735a) located along the line of sight optical axis of the eye; [1936]: When the device 2650 is configured as a confocal microscope, light output from the optical source 2638 can be directed towards a desired region of the eye 2620 (such as the retina) through a first aperture and focused on the part of the eye through a first lens. In various embodiments, the first lens images the first aperture onto the eye and in particular the region of the eye to be imaged. The first aperture and this region of the eye to be imaged are at conjugate focal planes (of the first lens). Light scattered/reflected/diffracted from the part of the eye is directed through a second lens towards the one or more imaging devices 2674 through a second aperture. The second aperture and the region of the eye to be imaged are at conjugate focal planes (of the second lens). The second aperture can have a dimension such that out-of-focus light from the desired region of the eye is rejected by the second aperture and not incident on the one or more imaging devices 2674; [1406]: FIG. 24D-2 is a schematic partial illustration of an embodiment of an eyewear comprising an optical source, one or more imaging devices, a beam splitter, a lensing system and a scanning mirror; as shown in fig. 24D-2, the lensing system (displayed above the beam splitter) is arranged on the optical path (showed by arrows) between the pinhole (aperture stop) and imaging device 2674 (image sensor)), wherein the first optical surface (Ollila - fig. 3F element 302A; objective lens, [0072]) is rotationally symmetric, aspherical, and anamorphic surface of the first lens (Ollila – [0044]: the at least one first optical element include, but are not limited to, a freeform mirror, a freeform lens, 
Claims 19-20 are similar in scope to claims 6-7 and 8 respectively, and therefore the examiner provides similar rationale to reject these claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konttori et al. (US 2019/0019023) describes a gaze-tracking system for a head-mounted display apparatus includes a first set of illuminators for emitting light to illuminate a user's eye; at least one photo sensor for sensing reflections of the light from the user's eye; at least one actuator for moving at least one of: (i) the first set of illuminators, (ii) the at least one photo sensor; and a processor coupled with the first set of illuminators, the at least one photo sensor and the at least one actuator. The processor is configured to collect and process sensor data from the at least one photo sensor to detect a gaze direction of the user, and to control the at least one actuator to adjust, based upon the detected gaze direction, a position of the at least one of: (i) the first set of illuminators, (ii) the at least one photo sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612